DETAILED ACTION
Examiner acknowledges receipt of the reply 8/25/2021, in response to the restriction requirement mailed 7/13/2021.
Claims 1-24 and 29-34 are pending.  Claims 2, 3, 6-9, 11, 13, 16-24, and 29-34 are withdrawn from further consideration for the reasons made of record.
Claims 1, 3, 4, 5, 10, 12, 14 and 15 are being examined on the merits in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Denial of Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original no provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
Upon review of the instant specification, the PCT application, and provisional Appl. 62/562674, it is noted that peptides corresponding with SEQ ID NOs: 109-122 (TP564, TP575, TP597, TP598, TP604, TP443, TP608, TP609, TP628, TP630, TP640, and TP829-TP831) were not taught in Table 1 of the provisional application. Compare 
SEQ ID NOs: 108-127 first appeared in the PCT application filed 9/21/2018.  Peptides formulas of SEQ ID NO: 108 and 123-125 first appeared in the PCT application.  Peptide of SEQ ID NO:110 (TP575- elected species) first appeared in the PCT application.
	The instant application is not entitled to the benefit of the earliest filing date.  Thus, priority to provisional Appl. 62/562674 (filed 9/25/2017) is denied.
The earliest filing date for the instant application is deemed to be the filing date of PCT/US2018/052124, filed 9/21/2018.

Examiner cautions Applicant amending the claims in a manner which would introduce new matter.  Examiner further cautions Applicant from switching claim elections to a new group.

Election/Restrictions
Applicant’s election of group I (claims 1 and 3-15) without traverse in the reply filed on 8/25/2021 is acknowledged.
Claims 2, 16-24, and 29-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/25/2021. 
without traverse.  
Claims 1, 3, 4, 5, 10, 12, 14 and 15 read on the elected species.
Claims 6-9, 11 and 13 are withdrawn from further consideration as being drawn to a nonelected species.

Claim Objections
Please note there is extra line spacing throughout the claim set.  Please amend the claims for consistent line spacing.

Claims 1, 4, 5, and 12 are objected to because of the following informalities:  
Claim 1 should be amended to recite “with the proviso that for each co-agonist[[,]] only one”.  Please note that this cause is under each of the four recited peptide formulas within claim 1.
Claim 4 should be amended to recite “via a gamma-Glu, or a gamma-Glu linker” OR “via a 
Claim 5 should be amended to depend from claim 4, because claim 5 further narrows the limitations of claim 4. 
Claim 12 recites a Markush grouping of peptides with names designated by Applicant.  However, the peptides are further associated with SEQ ID NOs which define See Table 1 and the Sequence Listing.
Appropriate correction is required.

Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 5, 10, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of claims 1, 3, 4, 5, 10, 14 and 15 are deemed to be indefinite. Independent claim 1 is drawn to a peptide comprising the formula of SEQ ID NOs: 123, 124, 125, or 108.  The skilled artisan is not apprised of the peptides that fall within and those that fall outside of the claim scope.

X10 is Lys or p-aminomethyl-L-phenylalanine (pAF) conjugated to a fatty acid provided that the amino acid at position 20 or 24 is a Lys conjugated to a fatty diacid or Tyr; 
X21 is Lys conjugated to a fatty diacid or pAF conjugated to a fatty diacid, Asp, alpha-methyl-L-phenylalanine (alpha-MF), or alpha-MD; 
X28 is Glu, Asp or alpha-MD, Lys, aib, or Ala, Lys conjugated to a fatty diacid or pAF conjugated to a fatty diacid; 
Examiner recommends that applicant amend the claim to remove alternative claim language, e.g., only recites a single instance of the word “or” as it pertains to each residue position within the peptide sequence.  Examiner notes that alternative claim language (reciting “or” more than once per amino acid position) is also found in the peptide formulas of SEQ ID NOs: 124, 125, 108.

Further regarding claim 1 (and dependent claims 3, 4, 5, 10, 14 and 15), the peptide formula of  SEQ ID NO:108 recites “wherein X10 is Tyr, norleucine (Nle) conjugated to a fatty acid, p-aminomethyl-L-phenylalanine (pAF) conjugated to a fatty diacid, Lys conjugated to a fatty acid provided that the amino acid at position 20 or 24 is a Lys conjugated to a fatty diacid, or p-aminomethyl-L-phenylalanine (pAF) conjugated to a fatty acid provided that the amino acid at position 24 is a Lys conjugated to a fatty diacid; … with the proviso that for each co-agonist peptide, only one or two of X10, X20, X21, X24, or X28 are conjugated to a fatty diacid”.  The metes and bounds of the claim are deemed to be indefinite. Specifically, claim 1 recites 2 instances of “provided that” and 1 

Claim 12 is deemed to include peptides that do not have proper antecedent basis from claim 1.  
Per claim 1, each of the peptide formulas SEQ ID NOs: 123-125 recite “X10 is Lys or p-aminomethyl-L-phenylalanine (pAF) conjugated to a fatty acid provided that the amino acid at position 20 or 24 is a Lys conjugated to a fatty diacid or Tyr”.  This is interpreted as if X10 is Lys or pAF conjugated to a fatty acid, then either position 20 or 24 is a Lys conjugated to a fatty diacid or tyrosine.  
None of the following peptides of claim 12 meet this criteria: TP580 (SEQ ID NO:6), TP581 (SEQ ID NO:7), TP582 (SEQ ID NO:8), TP625 (SEQ ID NO:46), and TP657-TP661 (SEQ ID NOs:59-63).
Per claim 1, the peptide formulas SEQ ID NO: 108 recites “wherein X10 is Tyr, norleucine (Nle) conjugated to a fatty acid, p-aminomethyl-L-phenylalanine (pAF) conjugated to a fatty diacid, Lys conjugated to a fatty acid provided that the amino acid at position 20 or 24 is a Lys conjugated to a fatty diacid, or p-aminomethyl-L-phenylalanine (pAF) conjugated to a fatty acid provided that the amino acid at position 24 is a Lys conjugated to a fatty diacid”.  This is interpreted as if X10 is Nle conjugated to a fatty acid, then either position 20 or 24 is a Lys conjugated to a fatty diacid.  
None of the following peptides of claim 12 meet this criteria: TP829-TP831 (SEQ ID NOs:120-122).

GCG/GLP-1 receptor co-agonist peptide of claim 1, wherein the GCG/GLP-1 receptor co-agonist peptide has activity at the glucagon receptor and/or the GLP-1 receptor.  The preamble recites that the peptide is a co-agonist of the glucagon and GLP-1 receptors.  A claimed peptide would inherently have activity at both the glucagon and GLP-1 receptors because the peptide is a receptor agonist of each receptor.  However, claim 14 recites the peptide has activity at both receptors OR one of the receptors (reciting “and/or”).  The recitation of “or”, referring to activity at only one of the glucagon or GLP-1 receptors, is inconsistent with the preamble “co-agonist peptide”.

Claim 15 recites a composition comprising one or more of the GCG/GLP-1 receptor co-agonist peptides of claim 1 and a pharmaceutically acceptable carrier and/or pharmaceutically acceptable salt.  The metes and bounds of claim 15 are deemed to be indefinite because of alternative claim interpretation. It is unclear from the claim if the pharmaceutically acceptable salt is a salt of the claimed peptide or as a pharmaceutically acceptable salt of the carrier. The claim should be amended to clarify the intended scope of the claim.
Examiner believes that applicant intends for the claim scope to be: a composition comprising one or more peptides of claim 1, or a pharmaceutically acceptable salt thereof, and a pharmaceutically acceptable carrier.


Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 10, 12, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palani et al. (WO 2017/074798- published 5/4/2017).  
Examiner refers applicant to the above denial of priority to the provisional application.  The earliest filing date for the instant application is deemed to be the filing date of PCT/US2018/052124, filed 9/21/2018.
Palani et al. teach the peptide TP575 (SEQ ID NO:68) having the sequence:
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.  Per Table 1 and the Sequence listing, X is Aib, position X24 is lysine conjugated to PEG2PEG2-gamma Glu-C18-OH, and position X27 is L-methionine sulphone.  PEG2 is 8-amino-3,6,-dioxaoctanoic acid and C18-OH is-CO-(CH2)16-COOH.  This peptide has 100% identity with the elected species TP575 (instant SEQ ID NO:110).  This peptide falls within the scope of SEQ ID NO:108 of instant claim 1.  Accordingly, limitations of claim 1, 3-5, 10 and 12 are satisfied.  Regarding claim 14, Palani et al. teach that the peptides are long-acting co-agonist peptides of the glucagon and GLP-1 receptors (e.g., abstract, p. 1, ll. 16-17; p. 4, ll. 30-31.  Regarding claim 15, Palani et al. teach a composition comprising one or more of any one of the aforementioned peptides or co-agonist peptides and a pharmaceutically acceptable carrier and/or pharmaceutically acceptable salt (e.g., p. 7, ll. 1-3; p. 37, ll. 14-23).  

Accordingly, claims 1, 3-5, 10, 12, 14, and 15 are anticipated by Palani et al.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1, 3-5, 10, 14 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 9, and 10 of U.S. Patent No. 
Claim 1 of the ‘615 patent is drawn to a  peptide comprising the formula (SEQ ID NO:50) HX2QGTFTSX9X10SX12YX14DX16RAAX20X21X22VX24WLX27X28TX30-NH2  wherein X2 is aminoisobutyric acid (aib); X9 is Asp; X10 is Tyr; X12 is Lys; X14 is Leu; X16 is aib, Ala, or Glu; X20 is Lys is conjugated to a fatty diacid, pAF conjugated to a fatty diacid or Gln; X21 is Lys conjugated to a fatty diacid, pAF conjugated to a fatty diacid, Asp, or alpha-MD; X22 is Phe or alpha-Methyl-L-phenylalanine (alpha-MF); X24 is Gln (1S,2S)-Fmoc-2-aminocyclopentane carboxylic acid (βc), Lys conjugated to a fatty diacid or pAF conjugated to a fatty diacid; X27 is L-Met sulphone or Leucine; X28 is Asp, alpha-MD, Lys, Ala, Lys conjugated to a fatty diacid, or pAF conjugated to a fatty diacid; and X30 is absent; with the proviso that for each peptide, only one of X10, x12, x20, X21, X24, or X28 is conjugated to a fatty diacid.  Claims 2-4 and 9 of the ‘615 application recite fatty diacids, gamma glu linkers, and residue positions for fatty diacid conjugation (e.g., X24 is pAF or lysine).  Claim 10 of the ‘615 patent recites a composition comprising one or more peptides and a pharmaceutically acceptable carrier.
The instant claims are drawn to a GCG/GLP-1 receptor co-agonists peptide of the peptide formula of SEQ ID NOs:123-125 or 108.  Claims 3-5 and 10 recite fatty diacids, gamma Glu linkers, and residue positions for fatty diacid conjugation (e.g., X24 is pAF or lysine).  Claims 14 and 15 recite a composition comprising one or more peptides and a pharmaceutically acceptable carrier.
Claims 1-4, 9, and 10 of the ‘615 patent are deemed to anticipate instant claims 1, 3-5, 10, 14 and 15.  The identified amino acid positions of claim 1 of the ‘615 patent 

Claims 1, 3-5, 10, 12, 14, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26 and 50 of copending Application No. 17/003921 (hereinafter “the ‘921 application”). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Claim 26 of the ‘921 patent is drawn to a peptide comprising the formula (SEQ ID NO: 80) HX2QGTFTSDYSKYLDX16RAAX20X21FVX24X25LX27X.28T-NH2 wherein X2 is aminoisobutyric acid (aib) or alpha-Methyl-L-Serine (alpha-MS); X16 is aib or Ala; X20 is Gln or Lys conjugated to a C16, C17, C18, C19, or C20 fatty diacid; X21 is Asp or Lys conjugated to a C16, C17, C18, C19, or C20 fatty diacid or p-aminomethyl-L-phenylalanine (pAF) conjugated to a C16, C17, C18, C19, or C20 fatty diacid; X24 is Gln or Lys conjugated to a C16, C17, C18, C19, or C20 fatty diacid; X25 is Trp or alpha-Methyl-L-Tryptophan (alpha-MW); X27 is L-Met sulphone or Leucine; and X28 is Asp or alpha-Methyl-L-Aspartic acid (alpha-MD) or p-aminomethyl-L-phenylalanine (pAF) conjugated to a C16, C17, C18, C19, or C20 fatty diacid, with the proviso that one of X20, X21, or X28 is conjugated to the C16, C17, C18, C19, or C20 fatty diacid. Peptide of formula SEQ ID NO:80 has overlapping amino acid positions with instant SEQ ID NO:108.  Claim 27 of the ‘921 application recites TP575 (SEQ ID NO:68).  Claim 50 recites the peptide of TP575.  This peptide has 100% identity with instant TP575 (SEQ 
Accordingly, instant claims 1, 3-5, 10, 12, 14, and 15 are deemed to be anticipated claims 26 and 50 of the ‘921 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.
Claims 1-24 and 29-34 are pending.  Claims 2, 3, 6-9, 11, 13, 16-24, and 29-34 are withdrawn.
Claims 1, 3-5, 10, 12, 14 and 15 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836.  The examiner can normally be reached on M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISTINA M HELLMAN/           Examiner, Art Unit 1654